Opinion issued July 26, 2012.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-11-00939-CR
                          ———————————
                       JOSEPH MIRANDA, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 262nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1305402


                        MEMORANDUM OPINION

      Appellant Joseph Miranda pleaded guilty to the offense of aggravated

robbery of a person over the age of 65 or disabled, pursuant to an agreed

recommendation by the State as to punishment. The trial court found appellant

guilty and, in accordance with the terms of appellant’s plea agreement with the
State, sentenced appellant to confinement for six years. Appellant filed a pro se

notice of appeal. We dismiss the appeal.

      In a plea-bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification, which is included in the record on appeal,

states that this is a plea bargain case and that the defendant has no right of appeal.

See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s certification.

See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). The only matter

appellant raised by written motion before trial was for the appointment of an

investigator, which the trial court granted, and appellant did not get the trial court’s

permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Because appellant has no

right of appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of

the basis for the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3